Consent of Independent Registered Public Accounting Firm The Board of Directors Halliburton Company: We consent to the incorporation by reference in the registration statements (No.333-149368) on FormS-3, (No. 333-166656) on Form S-4, and (Nos.333-45518, 333-76496, 333-91058, 333-159394, and 333-162648) on FormS-8 of Halliburton Company of our reports dated February 17, 2011, with respect to the consolidated balance sheets of Halliburton Company as of December31, 2010 and 2009, and the related consolidated statements of operations, shareholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2010, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December31, 2010, which reports appear in the December31, 2010 Annual Report on Form10-K of Halliburton Company. /s/ KPMG LLP Houston, Texas February 17, 2011
